 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
          MID-CENTURY INSURANCE
 7        COMPANY,

 8                              Plaintiff,
                                                         C18-1152 TSZ
 9            v.
                                                         MINUTE ORDER
10        GREENFAB, LLC, et al.,

11                              Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     Defendant Greenfab, LLC, is DIRECTED to file, no later than Friday,
14 October 19, 2018, an amended disclosure statement pursuant to Local Civil Rule 7.1,
   disclosing, without limitation, (1) each of its members or owners, and (2) the citizenship
15 of each of its members or owners so that the Court can determine whether complete
   diversity of citizenship existed at the time the complaint was filed. See Johnson v.
16 Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “an
   LLC is a citizen of every state of which its owners/members are citizens.”).
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 11th day of October, 2018.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk
23

     MINUTE ORDER - 1
